Exhibit 3.1 CERTIFICATE OF FORMATION OF DAIMLER TRUST LEASING LLC This Certificate of Formation of DAIMLER TRUST LEASING LLC (the “Company”), dated as of January 13, 2009, is being executed and filed by Andree Ohmstedt, as an authorized person, to form a limited liability company under the Delaware Limited Liability Company Act (6 Del.C. § 18-101, et seq.). 1. The name of the limited liability company is DAIMLER TRUST LEASING LLC. 2. The address of the registered office of the Company in the State of Delaware is c/o The Corporation Trust Company, 1209 Orange Street, Wilmington, County of New Castle, Delaware19801. 3. The name and address of the registered agent of the Company for service of process on the Company in the State of Delaware is The Corporation Trust Company, 1209 Orange Street, Wilmington, New Castle County, Delaware19801. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation of DAIMLER TRUST LEASING LLC on the date first above written. By: /s/Andree Ohmstedt Andree Ohmstedt Authorized Person
